      Case 3:20-cv-02253-JLS-LL Document 4 Filed 11/20/20 PageID.38 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAWAHER POLUS,                                      Case No.: 20-CV-2253 JLS (LL)
12                                      Plaintiff,
                                                         ORDER OF SUBSTITUTION
13   v.                                                  OF THE UNITED STATES OF
                                                         AMERICA IN PLACE OF
14   SHARP HEALTHCARE; EDGAR M.
                                                         EDGAR M. BULLOCH
     BULLOCH; and DOES 1 through 50,
15
                                     Defendants.         (ECF No. 2)
16
17         Presently before the Court is the United States of America’s Notice of Substitution
18   of the United States in Place of Edgar M. Bulloch (“Notice,” ECF No. 2). Pursuant to the
19   Notice, “by operation of law, to wit, 42 U.S.C. §§ [233](a) and (g), the United States has
20   been substituted as the defendant, in place of Edgar M. Bulloch, as to the tort claims in
21   Plaintiff’s Complaint against Edgar M. Bulloch.” Id. at 1. The Attorney General of the
22   United States has certified that the acts and omissions of Edgar M. Bulloch on or after
23   January 1, 2018, giving rise to Plaintiff Jawaher Polus’s claims were taken within the scope
24   of his employment as an employee of the Borrego Community Health Foundation, an entity
25   deemed by the Secretary of Health and Human Services to be an employee of the Public
26   Health Service for purposes of the Federal Tort Claims Act. See id. at 2–3.
27         In light of the foregoing, pursuant to Sections 233(a) and (g) of Title 42 of the United
28   States Code, the United States of America SHALL BE SUBSTITUTED as the defendant

                                                     1
                                                                                  20-CV-2253 JLS (LL)
      Case 3:20-cv-02253-JLS-LL Document 4 Filed 11/20/20 PageID.39 Page 2 of 2



1    herein in place of Edgar M. Bulloch as to the claims raised in Plaintiff’s Complaint, and
2    the title of this action SHALL BE AMENDED accordingly to reflect the substitution. As
3    to Edgar M. Bulloch, the Court DISMISSES WITH PREJUDICE this action.
4          IT IS SO ORDERED.
5    Dated: November 20, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              20-CV-2253 JLS (LL)
